Sandler, J. P. (concurring).
In view of the arresting officer’s specific knowledge of the defendant’s recent conviction in connection with an attempt to break into a locker at Pennsylvania Station, I believe the police officer had an adequate basis for arresting the defendant for possession of burglar tools when he observed him in Pennsylvania Station near a bank of lockers at 1:00 a.m., next to a green canvas bag in which could be seen a crowbar, screwdrivers and a flashlight. The question is a close one that I believe should be resolved in favor of sustaining the legality of the arrest. It seems to me unrealistic to require the arresting officer to have evaluated defendant’s possession of the *806familiar implements of a professional burglar as though these were the normal tools of an honest workingman whom happenstance had brought to a Pennsylvania Station locker at 1 o’clock in the morning. The arrest being lawful, it follows that defendant’s statements to the police after he received Miranda warnings provided an appropriate basis for the search warrant that resulted in the seizure of the guns. Accordingly, I find it unnecessary to address the issue of attenuation which Justice Alexander’s concurring memorandum finds dis-positive.